DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 03/29/2018. It is noted, however, that applicant has not filed a certified copy of the PCT/JP2018/013428 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10 recites the limitation "straddle type" in line 1.  This language is deemed indefinite as relative terminology. MPEP 2173.05(b) III. E 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6 & 10 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Plazotta (US 8973689).
Claim 1;
Plazotta teaches a straddle type electric vehicle (Fig. 1) comprising: a front wheel 3 and a rear wheel 17; a head pipe 5 that supports a steering mechanism 6 for steering the front wheel 3; a main frame 10 connected to the head pipe that extends in a vehicle longitudinal direction (Fig. 2); a motor unit 28 including an electric motor 30 that outputs a driving force to rotate the rear wheel; a battery 16 that supplies power to the motor unit; and a control unit (41 – not figured) that executes drive control of the motor unit, wherein the motor unit and the battery are supported by the main frame 10 between the front wheel and the rear wheel (Fig. 2); the main frame includes a left and right pair of portions 11; the left and right pair of portions include a left and right pair of pivot frames (Fig. 2-3, 24) extending in a vertical direction; and at least a portion of the motor unit and at least a portion of the control unit are disposed at a position overlapping the pivot frames frame in a side view of the vehicle. (Fig. 2-3, Col. 9, Lines 46-50, 60-65 - power unit and control unit considered eclipsed by a portion of 24)

    PNG
    media_image1.png
    451
    741
    media_image1.png
    Greyscale

Claim 2; 
Plazotta teaches the left and right pair of portions of the main frame include a left and right pair of backbone frames 25 extending in the vehicle longitudinal direction; the left and right pair of pivot frames 24 extends in a vertical direction from rear end portions of the backbone frames 25, wherein at least a portion of the motor unit is disposed between the left - 23 -Hi 180626US01/P218-0391WOUS and right pair of pivot frames (Fig. 3), wherein the pivot frames (-24 considered integrally formed with 12) include a pivot shaft 42 that swingably supports a rear swing arm 13, the rear swing arm rotatably supporting the rear wheel 17, and wherein in the vehicle longitudinal direction, a motor shaft 48 of the electric motor is located forward from the pivot frames. (Fig. 2)
Claim 3;
Plazotta teaches in a side view of the vehicle, an axle of the rear wheel, the pivot shaft, and an output shaft of the motor unit are provided on a single straight 
Claim 6;
Plazotta teaches the control unit 41 is provided upward from the motor unit (Fig 4a, Col. 9, Lines 43-65 – control unit considered to be located in the upper portion of 29 near 40), and wherein in a top view of the vehicle, at least a portion of the control unit is disposed between the left and right pair of pivot frames. (Fig. 3)
Claim 10; 
Plazotta teaches the rear swing arm includes a left and right pair of portions, wherein in a top view of the vehicle, the motor unit is disposed between the left and right pair of portions of the rear swing arm, and wherein in a top view of the vehicle, the rear swing arm is disposed between the left and right pair of pivot frames. (Fig. 3 – motor unit considered to fit within outer structure of 13)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Plazotta (US 8973689) as applied to claim 3 above, and further in view of Getta (US 9302734)
Claim 4;
Plazotta teaches the motor unit includes a deceleration portion (Fig. 5) including a gear set 58/59 for decelerating rotational driving force output (-via a gear ratio) from 
Getta teaches a planetary gear system in coaxial arrangement with the motor. (Fig. 1-4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the gear power unit of Getta in place of motor and transmission of Plazotta to improve the compact structure of a power unit. This would provide for the obvious benefit of reduced material costs that would accommodate larger subsystems. (Getta, Col. 2, Lines 28-42)

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Plazotta (US 8973689) as applied to claim 2 above, and further in view of Matsuda (US 20130270023).
Claim 7;
Plazotta teaches a cooling system 40/43/38 that is located at the lower end of the pivot frames. (Fig. 2, 24) Plazotta does not teach an oil cooling system for heated components. 
Matsuda teaches an oil pan 43 is provided on a lower portion of the motor unit 40, and wherein a lower end of the oil pan is located downward (Fig. 5) from the pivot frames 10. wherein the motor unit is provided with an oil pump 46, and wherein the oil pump is disposed side by side the pivot frames (Fig. 2) in the vehicle longitudinal direction. (Fig. 2 - oil system considered integral to power unit 40, and arranged to fit with in frames 9 and would be ‘side by side’ to frame member 10)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the oil cooling system of Matsuda with the power unit of Plazotta to allow for an improved cooling system for heat stressed components. (Matsuda, ¶0079)
Claim 8;
Plazotta as modified above teaches a motor unit is provided with an oil pump, and wherein the oil pump is disposed side by side the pivot frames in the vehicle longitudinal direction. (Matsuda, Fig. 1 & 2)
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Plazotta (US 8973689) as applied to claim 2 above, and further in view of Mochizuki (US 20160347199).
Claim 9; 
Plazotta teaches seat frames (Fig. 1, 7, Col. 8, Lines 5-7) extending rearward (Fig. 1, 7-9) from the left and right pair of backbone frames in the vehicle longitudinal direction (Fig. 1, 7-9 – seating system considered mounted to the upper frame). Plazotta does not explicitly teach that in a top view of the vehicle, the motor unit is disposed between the left and right pair of seat frames.
Mochizuki teaches left and right seat frames (Fig. 2, 16) extending rearward from backbone frames 14, wherein the power unit 24 is between the seat frames. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the seat frames of Mochizuki with the frame of Plazotta to allow for a wider seat frame that aids in protecting components when a vehicle is dropped or overturned. Such an addition would reduce maintenance costs for an operator. (Mochizuki, ¶0071)
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The limitations of claim 5, namely “…a first housing portion that houses the electric motor; and a second housing portion projecting from the first housing portion in a vehicle width direction that houses the planetary gear, and wherein the pivot frame, in a side view of the vehicle, is provided with a cutout portion to avoid overlapping the second housing portion. …” was not determined in the prior art of record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Citation of cycle frame arrangements of interest are included on the attached PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/M.A.H./Examiner, Art Unit 3611       

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611